STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

 

STATE OF LOUISTANA NO. 2022 KW 0386

VERSUS

SHAWN D. STEPP JULY 11, 2022

In Re: Shawn D. Stepp, applying for supervisory writs, 20th
Judicial District Court, Parish of West Feliciana, No.
22-WCR-79.

BEFORE : WELCH, HOLDRIDGE, AND HESTER, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the February 7, 2019, letter from the Board of Pardons
and Parole, which the district court attached to its ruling and
relied on in making its ruling, all pertinent minute entries
and/or transcripts, and any other portions of the district court
record that might support the claims raised in the writ of
habeas corpus. Supplementation of this writ application and/or
an application for rehearing will not be considered. see
Uniform Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.
Any future filing on this issue should include the entire
contents of this application, the missing items noted above, and
a copy of this ruling.

GH
CHH

COURT OF APPEAL, FIRST CIRCUIT

A.SmJ

DEPUTY CLERK OF COURT
FOR THE COURT